DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Fig 1b including  items 107, 105, and 103  as described in the specification page 8 lines 20-30, similarly page 12 lines 1-20 recites including 105, 109, 107, 111, 19 for Fig 3B which are not shown in the drawing.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 1 -13 are objected to because of the following informalities: 
All the claims including claim 1 -13 includes numbering in the parenthesis, which is not proper and needs to be amended/deleted. 
 The preamble of the claims 9-10 are distinct from the independent claim 1. Applicant is suggested to appropriately amend claim 9 into independent form as it is pertaining to an apparatus, distinct from the method as in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the flexible bottom in line 2. There is insufficient antecedent basis for this claim and furthermore as it is unclear which flexible bottom is being referred to as claim 1 only includes “a bottom”. Applicant is urged to clarify this in the next office 
Claim 10 recites “a tray” in line 3. It is vague and indefinite as it is unclear whether there is a single tray or multiple trays. Claim 1 already recites having a tray (in line 3).  For examination, it is considered that applicant is referring to earlier tray as in claim 1 (line 3). Claims 11-13 are dependent on claim 10 and are rejected for the same reason as discussed above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1 –2, 4, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leuterer et al (US 7,229,272 B2) in view of Ng et al (WO 2016/053305, the examiner applies equivalent translated US 10,392,521 B2) and/or in further view of Hirata (US 9,849,632 B2). 
For claim 1, 2, and 9, Leuterer et al teach a method stereolithography including powder materials on a build platform (Fig 1 item 503-505; col 2 lines 1-15) and including a tray (Figs 2 -3, item 1,4 are tray/container and bottom; see col 2 lines 45-65) and adjustment of the layer thickness on the build platform (Figs 1-3;  col 2 lines 15-55). 
It is noted that claim 9 [which is dependent upon claim 1] pertains to the stereolithography apparatus – structurally requires only having a tray and a build platform. Leuterer et al teach a teach the stereolithography apparatus including a build platform (505, 504) and a tray (1,4,) (see Figures 1 -3). 
It is noted that Leuterer et al teach having powder materials but fails to teach further comprising filler particles and the layer thickness is less than a diameter of the filler particles as claimed (as in claim 1). 
In the same field of endeavor, pertaining to 3D printing, Ng et al. teach stereolithography method (col 1 lines 5-15 states using stereolithography (SLA), or any desired technique for fabricating 3D object, col 12 lines 45-60 describes using any suitable processes 3D process for LAP; see also specifically Figs 3A-3E), comprising the steps of: 
receiving a light-curing suspension comprising filler particles at desired size (see col 2 lines 1 to col 3 lines 65, col 13 lines 15 to col 16 lines 65), selectively curing the 
  It is noted that though Ng et al. fail to explicitly teach the layer thickness is less than a diameter of the filler particles; wherein the layer thickness is less than the diameter of at least 5% of the filler particles, in one example, Ng et al teach thickness of layer ranging from 90 micron to about 110 micron, although thicker or thinner layer may also be formed and employed (see col 15 lines 1-15). Furthermore, Ng et al suggest using filler particles having average size ranging from 1 micron, about 5 microns, …to about 259 microns (see col 3 lines 50 -65, and throughout). 
It would have been obvious to one ordinary skill in the art at the time of the Applicant’s invention to modify the materials taught by Leuterer et al and optimize the thickness of the layer based on filler particle sizes, shapes, and type of article being made, as suggested by Ng et al. (see col 3 lines 40-65, col 5 lines 1-15), for the benefit having desired mechanical property of the final 3D object  (see Ng  col 22 lines 40 to col 23 lines 30). 
Additionally, in the same field of endeavor, pertaining to 3D printing method, Hirata teach appropriately setting the layer thickness in conjunction with other variables such as binder material, particle diameters, distribution of the particles (see col 11 lines 55-65, and also see col 12 lines 15-20).
It would have been obvious to further incorporate the suggestion provided by Hirata, such as appropriately setting the layer thickness in conjunction with other variables such as binder material, particle diameters, distribution of the particles (see col 11 lines 
As for claim 4, Ng et al. further shows the filler particles (Fig.  3A-3E left side of the entire chamber including 22 is considered tray). In the combination provided above the filler particles would intrude into the bottom of the tray [flexible] (bottom -4; Fig 2 of Leuterer) during adjustment of the first and/or a further layer thickness as the container includes materials for laying down.  
As for claim 8, Leuterer further show the build platform moved along the layer after the curing procedure, to arrange the materials in an offset manner in the next layer (Figs 1-2 of Leuterer the build platform 505, 504 are movable vertically; it is noted that claim 8 is broad as such it does not indicate vertical or horizonal movement).
As for claim 10, Leuterer et al further show the tray (corrected) having a bottom which is formed from a material which filler particles taught by Ng et al. above,  intrude into (see Fig 2 item 1 including bottom 4 of Leuterer). 
As for claim 11, Leuterer et al further shows wherein the material is a made from plastic (which has some transparency and elasticity) (see “porous plate 4” is sintered plastic plate, see col 2 lines 49-65).
As for claims 7 and 12-13, Leuterer et al further shows tray including recesses which can receive filler particles (see Fig 1-2 item 4; col 2 lines 50-60) and the bottom of the tray (4) is replaceable (Fig 3). It is noted that claim 12 only requires either one of tray or build platform to include recesses and therefore, is similarly rejected (see Fig 2 of Leuterer, including porous plate 4 which has holes/recesses).


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Leuterer et al (US 7,229,272 B2) in view of Ng et al (WO 2016/053305, the examiner applies equivalent translated US 10,392,521 B2) and/or in view of Hirata (US 9,849,632 B2) and further view of Schillen et al. (US 2009/0020901 A1).
As for claim 3, Leuterer et al and Ng et al. teach bottom down building layer (see Figs 1-2 of Leuterer which shows vertically moveable build platform 505; also see Fig 3Eof Ng), however, fail to teach wherein the built layer is separated from the bottom for the following layer.
 In the same field of endeavor, pertaining to 3D printing, Schillen et al teach wherein the built layer is separated from the bottom for the following layer (Fig 5A item 3A is formed and moved upward for next layer).
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to further modify the above combinations with including build layer separated from the bottom for the next/following layer, as taught by Schillen et al., for the benefit of efficiently forming desired shaped 3D object. 
As for claim 5, Leuterer, Ng et al. and Hirata, teach all the limitations to the claim invention as discussed above, however, fail to teach wherein a mechanical stress of a sheet which covers the bottom of the tray is determined by means of a force measurement.
In the same field of endeavor, pertaining to 3D printing, Schillen et al teach wherein a mechanical stress of a sheet which covers the bottom of the tray is determined by means of a force measurement (see Figure 6 measure pressure [indirectly force] and/or strain acting upon endless belt 80, [0078]). 
. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leuterer et al (US 7,229,272 B2) in view of Ng et al (WO 2016/053305, the examiner applies equivalent translated US 10,392,521 B2) and/or in view of Hirata (US 9,849,632 B2) and further view of either one of Sambu et al (US 7,481,647 B2) or Barclay et al (US 11,247,387 B2).
As for claim 6, Leuterer et al, Ng et al. and Hirata teach all the limitations for the claim invention as discussed above, however, fail to teach the build platform including recesses as claimed.
In the same field of endeavor, pertaining to 3D printing, Sambu et al teach the structure of the build platform including recesses (Fig 2 item 100, 122,124,102); also in the same field of endeavor, Barclay et al teach build platen with recesses (see Fig 3, item 214-recesses).
It would have been obvious to one skill in the art at the time of the applicant’s invention to modify the combination as taught above with further including build platform having recesses, as taught by Sambu/Barclay et al, for the benefit of efficiently forming an article. In such case, the materials such as filler particles as taught by the above combination, would reside within the recesses of the pressure surface of the build platform. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2013/0323415 A1 – teach apparatus for forming 3D object including built platform including recesses. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743